HAWKINS, Presiding Judge.
On the 23rd day of March, 1949, the judgment of conviction was reversed' and the cause -remanded. It is ‘ now made to appear by proper affidavit that appellant was dead at the time said order of reversal was entered, having -died on the 14th -day *1007of March, 1949. This court was not apprised of appellant's death until the State’s motion to abate the appeal, accompanied by proof of death, was filed on the 29th day of March, 1949.
The opinion reversing the judgment of conviction is withdrawn, and the State’s motion is sustained and the appeal is abated.